Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent 10,605,741. 
Regarding claims 1 and 13 of the instant application, 
Claim 13 of Instant application
Claim 18 of Patent ‘741
13.    A device, comprising:

a processor, connected to a memory, the processor being configured to perform:





a processor, connected to a memory, the processor being configured to perform: 



obtaining at least one digital image of the test strip;  
analyzing color intensity from the at least one digital image against calibration curves to determine an analyte concentration in the sample with correction for one or more interference substances in the sample that affect the color intensity.
analyzing color intensity from the at least one digital image against calibration curves to determine an analyte concentration in the sample with correction for one or more interference substances in the sample that affect the color intensity, 
wherein the processor is further configured to perform: 


obtaining at least one digital image of calibration pads, wherein the calibration pads have color reference patches that make up a series scale of colors of known chromaticity;  


analyzing a color of the color reference patches from the at least one digital 
image of the calibration pads by i) splitting the at least one digital image of 
the calibration pads into its component red, green and blue (RGB) channels, and 
ii) measuring an intensity of each of the RGB channels;  


obtaining plots of the 
intensity of each of the RGB channels against the known chromaticity of the 



As seen in the table above, claims 1 and 18 of Patent ‘741 recite the same limitations and is furthermore narrower in scope. It appears that each of the limitation of claims 1 and 13 of the instant application are fully anticipated by the limitations of claims 1 and 18 of Patent ‘741, and are therefore rejected.
Claims 2-12 of the instant application are anticipated by claims 2-12 of Patent ‘741.
Claims 14-20 of the instant application are rejected for the same reasons as discussed in claims 5-6, 12, 7,-10, respectively.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tsai et al. (US 2015/0254845).
Regarding claims 1 and 13, Tsai teaches as device (Figs. 2, 7 and 8), comprising:
a processor, connected to a memory, the processor being configured to perform (Fig. 2):
illuminating a test strip wetted with a sample with select spectrums of light, wherein the test strip comprises test pads that are configured to change color in the presence of an analyte in the sample (Abstract, paragraphs 36, 59, 89, 99, and Figs. 7-8, teaches wherein test strip is configured to change color in the presence of an analyte added to a sample);
obtaining at least one digital image of the test strip (paragraph 55 teaches taking an image of the test strip); and
analyzing color intensity from the at least one digital image against calibration curves to determine an analyte concentration in the sample with correction for one or more interference substances in the sample that affect the color intensity (Paragraphs 62 and 63 teaches analyzing color intensity captured in the image against calibration curves based on the interference substance that affects the color intensity).
Regarding claim 2, Tsai teaches the claimed wherein the illuminating further comprises: varying a color of illumination for different ones of the test pads (paragraph 89).

Regarding claim 3, Tsai teaches the claimed wherein the at least one digital image comprises still or video digital images (Fig. 8 teaches the claimed images/video).
Regarding claim 4, Tsai teaches the claimed wherein the at least one digital image is timestamped, the method further comprising: timing when the test strip is wetted with the sample (Paragraph 57 teaches timing based on when the test strip was wetted).
Regarding claims 5 and 14, Tsai teaches the claimed wherein the at least one digital image is obtained using a digital camera that is a component of a mobile device (paragraph 40).
Regarding claims 6 and 15, Tsai teaches the claimed wherein the mobile device is a smartphone or tablet (paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2015/0254845) in view of Burg et al. (US 2015/0241358).
Regarding claims 7 and 17, Tsai teaches the claimed as discussed in claims 1 and 13 above, however fails, but Burg teaches the claimed wherein the processor is further configured to perform: creating the calibration curves by:
obtaining at least one digital image of calibration pads and of test strips wetted with a series of analyte solutions having known pH (Fig. 9, pH) at various analyte concentrations (paragraphs 62, 67, Figs. 6A-9 and claim 10 teaches creating calibration curves using different levels of analyte concentrations), wherein the calibration pads (Fig. 1, 108) have color reference patches that make up a series scale of colors of known chromaticity;
adjusting the color intensity from the at least one digital image of the test strips using a normalization factor (paragarphs 8-9); and
plotting the color intensity from the at least one digital image of the test strips against the various analyte concentrations to form the calibration curves (paragraphs 62, 67, Figs. 6A-9 and claim 10 teaches plotting color intensity overtime based on analyte concentration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Burg into the system of Tsai such that Tsai utilizes the ability to generate calibration curves because said incorporation allows for the benefit of removing/reducing errors (Burg: paragraphs 8-9).
Regarding claims 8 and 18, Burg in combination with Tsai teaches the claimed wherein the processor is further configured to perform: repeating the creating of the .

Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2015/0254845) in view of Burg et al. (US 2015/0241358) and further in view of Kurz et al. (US 2015/0044780).
Regarding claims 9 and 19, Burg in combination with Tsai teaches various concentrations used to generate calibration curves, however fails to, but Kurz teaches the claimed wherein the processor is further configured to perform: repeating the creating of the calibration curves y times with the series of analyte solutions having interference substances added to obtain the calibration curves for the interference substances (paragraphs 102-114 teaches that creation of calibration curves are also based on different set of interferences). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kurz into the proposed combination of Tsai and Burg because said incorporation allows for the benefit of improving the accuracy of a photometric test strip test. 
Regarding claims 10 and 20, Kurz in its combination with Tsai and Burg teaches the claimed wherein the interference substances are added individually to the series of analyte solutions (paragraphs 102-114 teaches that creation of calibration 
Regarding claim 11, Kurz teaches the claimed wherein a combination of two or more of the interference substances are added to the series of analyte solution (paragraphs 102-114 teaches that creation of calibration curves are also based on different sets of interferences, e.g. para. 103 teaches two or more interference substances being used to generate a calibration curve). The prior motivation as discussed above is incorporated herein.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2015/0254845) in view of Erickson et al. (US 2016/0080548).
Regarding claim 16, Tsai teaches the device as discussed in claim 1 above, however fails to teach, but Erickson teaches the claimed wherein the processor when performing the illuminating is further configured to perform: providing different color illumination using multiple LEDs which emit light at different colors (103) (paragraphs 39-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Erickson into the system of Tsai as an alternate means of illumination because said incorporation allows for the benefit of improving the accuracy of the colorimetric test.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel (US 2017/0184506) teaches a reagent strip testing machine utilizing calibration curves.
Jia et al. (US 2016/0054229) teaches a paper sensing and analytic service workflow methods and systems that uses a mobile device to image a colorimetric test trip and compare the reaction and plot the color intensity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481